Citation Nr: 0736046	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-38 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from May 1967 to October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for seizure disorder.

In February 2007, the Board reopened the previously denied 
claim and remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Epilepsy was not shown during active service nor was it 
manifested to a degree of 10 percent within a year of 
separation from active service.

2.  There is no competent evidence that an in-service grenade 
explosion or wounds suffered therefrom have caused or 
aggravated a seizure disorder, which was first shown in 
October 1971 following a severe head injury.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the initial September 2003 
rating decision by way of a letter sent to the claimant in 
August 2003, which addressed all notice requirements.  The 
letter mentions what evidence is required to substantiate the 
claim and the claimant's and VA's respective duties for 
obtaining the evidence.  VA also asked the claimant to submit 
evidence and information in her or his possession.  

VA also provided the additional notices recommended by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2007.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinions.  The claimant 
submitted additional medical evidence and was afforded a VA 
medical examination.  Neither the claimant nor his or her 
representative has identified, nor does the record indicate, 
that any additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at § 3.307 and § 3.309 are accorded special consideration.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as epilepsy, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection also requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran must demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim, the Board must find a preponderance of evidence 
against the claim.  

The SMRs reflect that the veteran suffered multiple grenade 
wounds, although none of the wounds involved the head.  When 
he was examined in October 1970 for separation from active 
service, he denied epilepsy or related symptom.  When he 
applied for service connection in December 1970, he did not 
claim seizures or epilepsy, although he later claimed that 
seizures began immediately upon separation from active 
service.  In late 1970, a Dr. Perron examined the veteran, 
but did not note any epilepsy.  During a February 1971 VA 
examination, the veteran mentioned no seizure activity.  A 
neurological evaluation revealed no seizure disorder.

The veteran suffered a severe head injury with loss of 
consciousness in an auto accident in October 1971, according 
to reports in the claims file.  He was hospitalized by VA for 
treatment of those injuries, which included cerebral 
concussion.  Grand mal seizures are noted in the medical 
reports following that car accident.  The veteran claimed at 
that time that his service-connected leg disability caused 
the auto accident because, as he stated, if his legs had not 
been disabled, he would have been more able to manipulate the 
brakes on his vehicle.  Thus, he attributed his accident 
injuries and seizure disorder indirectly to a service-
connected leg disability. 

The veteran fell from a truck in April 1975 and was treated 
for injuries by VA.  During this VA hospitalization, a grand 
mal seizure was observed.  Since then, he has submitted lay 
witness statements and medical statements to the effect that 
his seizure disorder began shortly after separation from 
active service; however, none of these opinions is based on 
the correct history, which indicates no relevant symptom 
prior to October 1971 accident.  Thus, these opinions are 
unpersuasive. 

In November 1984, the veteran testified that the grenade 
explosion in Vietnam did injure his head.  This testimony is 
controverted, however, by accurate SMRs and other medical 
reports of the grenade injury that did not note any head 
injury during active service.  Thus, this testimony is 
unpersuasive with respect to whether the grenade blast caused 
a traumatic brain injury. 

Recently, in June 2007, a VA neurologist reviewed the 
pertinent medical history and examined the veteran.  The 
physician concluded that it is unlikely that any service-
connected disability caused or aggravated the veteran's 
seizure disorder nor was it likely that the grenade blast 
could have caused or aggravated the seizure disorder.  The 
neurologist based the entire conclusion on the fact that no 
head wound was incurred in active service and no seizure 
activity was reported prior to an October 1971 severe head 
injury.   

Although the veteran attributes seizure disorder to active 
service or service-connected disability and in the 
alternative, he attributes a 1971 traumatic brain injury to 
service-connected disability by implicating his disabled legs 
in an intervening October 1971 auto accident, he is not a 
trained medical professional.  Lay statements are competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury, but when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may help determine when 
symptoms arose, but not why they arose.  

The veteran has not persuasively overcome the documented 
medical evidence that establishes that epilepsy was not 
manifested to a degree of 10 percent within a year of 
separation, nor was a seizure disorder caused or aggravated 
by service-connected disability.  Moreover, although he 
theorizes that his service-connected, disabled leg caused the 
October 1971 auto accident, he has not submitted competent 
medical evidence to that effect. 

After considering all the evidence of record, including 
testimony offered during earlier appeals, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for seizure disorder remains denied. 


ORDER

Service connection for seizure disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


